CRONE, Judge,
dissenting.
I agree with the Lafarys that “where, as here, a parent files a petition to terminate a nonparent’s guardianship over a child, the burden of proving that a guardianship is no longer necessary should rest with the parent.” Op. at 692 (citing Harris, 149 Ind.App. 512, 273 N.E.2d 779). Therefore, I respectfully dissent.
As the majority notes, our supreme court held in Guardianship of B.H. that
before placing a child in the custody of a person other than the natural parent, a trial court must be satisfied by clear and convincing evidence that the best interests of the child require such a placement. The trial court must be convinced that placement with a person other than the natural parent represents a substantial and significant advantage to the child. The presumption [that the child’s best interests are ordinarily served by placement in the custody of the natural parent] will not be overcome merely because “a third party could provide the better things in life for the child.”
770 N.E.2d at 287 (citation omitted). All indications are that the trial court followed this standard in granting the Lafarys’ petition for appointment of guardianship over J.K. Thus, the trial court determined that the Lafarys met their burden of presenting clear and convincing evidence that J.K’s best interests would be substantially and significantly served by placement outside the home of the Kindreds, her natural parents.
I believe that once a nonparent has overcome this evidentiary hurdle, he or she should not have to do so again in responding to a parent’s petition to terminate a guardianship. My belief is based on several practical considerations, not least of which is the plain language of Indiana Code Section 29 — 3—12—1 (c): “The court may terminate any guardianship if ... the guardianship is no longer necessary for any other reason.” If a nonpar-ent, as the petitioner for creating a guardianship, has the burden of establishing by clear and convincing evidence that a need for the guardianship exists, then surely the parent, as the petitioner for terminating a guardianship, should have the burden of establishing by a preponderance of the evidence that the guardianship is no longer necessary. See Muncie Bldg. Trades Council v. Umbarger, 215 Ind. 13, 16, 17 N.E.2d 828, 829 (1938) (“Courts cannot act upon the assumption that a state of facts exists which has not been proved, and which there has been no effort to prove.”). This is not to say that the “important and strong presumption that a child’s interests are best served by placement with the natural parent” should vanish once the guardianship is established, but rather that the presumption should not absolve the parent of the burden of establishing, from the totality of the evidence, that the guardianship is no longer necessary.
Another consideration is the turmoil that arises from the repetitive filing of petitions to terminate a guardianship. Understandably, parents are often eager to regain custody of their children soon after a guardianship is established, regardless of whether the need for the guardianship still exists. The filing of multiple (and often meritless) petitions to terminate a guardianship can place unwarranted stress on guardians and the judicial system and can thwart everyone’s efforts to serve the best interests of the children involved. Placing the burden on the parent to establish that the guardianship is no longer necessary will allow the trial court to dispose of *695meritless petitions more quickly and thereby protect the best interests of the children.4 Stated differently, requiring the guardian to produce clear and convincing evidence in support of the guardianship at each successive hearing is too onerous and a waste of valuable judicial resources.
It is true, as the majority observes, that the court in Harris cited no authority in stating that the natural father had the burden of establishing that the guardianship should be terminated. 149 Ind.App. at 518, 273 N.E.2d at 782.5 Nonetheless, I believe that Harris is correct and reflects a better understanding of practice and procedure than subsequent cases on this topic. Based on the foregoing, I believe that we should reverse and remand for a hearing on the Kindreds’ petition for terminating the Lafarys’ guardianship in which the Kindreds bear the burden of establishing that the guardianship is no longer necessary.

. I reiterate my belief that "[o]nce the threshold for establishing a guardianship has been met, ... it is overly burdensome to require special findings upon the denial of every petition for modification or termination. Guard-ianships often spawn many relatively merit-less petitions, which I believe should be dealt with as efficiently and expeditiously as possible.” A.R.S., 816 N.E.2d at 1163 (Crone, J., dissenting).


. As a former trial judge, I agree with Judge Sharp’s observation in Harris that
[o]ne of the most agonizing experiences of any trial judge who exercises domestic relations jurisdiction is the decision as to the custody of minor children. The enormous human dimensions and implications of such decisions are quite obvious. The impact of these decisions on the future life of children is absolutely critical.
149 Ind.App. at 516, 273 N.E.2d at 781. I believe that placing the burden on the parent to establish that the guardianship is no longer necessary will greatly assist trial courts in making such momentous decisions regarding the future life of the children involved.